 ROCK ISLAND FRANCISCAN HOSPITAL291Rock Island Franciscan HospitalandNational Unionof Hospital&Health Care Employees,Local 1199,RWDSU, AFL-CIO. Cases 38-CA-2481, 38-RC-1760, 38-RC-1761, 38-RC-1763, and 38-RC-1783October 6, 1976DECISION, ORDER, AND CERTIFICATIONOF RESULTS OF ELECTIONBY MEMBERSFANNING, PENELLO, AND WALTHEROn June 17, 1976, Administrative Law Judge Ben-jamin B. Lipton issued the attached Decision in thisproceeding. Thereafter, the Union filed exceptionsand a supporting brief, and Respondent filed an an-swering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes have not been cast for National Union of Hos-pital& Health Care Employees, Local 1199,RWDSU, AFL-CIO, or Hospital and Nursing HomeDivision, Local 1470, Retail Clerks International As-sociation, AFL-CIO, with respect to Units A, B, C,'and D, and that neither labor organization is the ex-clusive representative of the employees in those units.MEMBER FANNING, concurring in part and dissentingin part:In the absence of exceptions to the AdministrativeLaw Judge's dismissal of allegations that Respondentdischarged employee John A. Terneny in violation ofSection 8(a)(3) of the Act and engaged in certaincoercive conduct in violation of Section 8(a)(1) of theAct, I concur in my colleagues' adoption of the dis-missal. Although the Union excepted to the Adminis-trative Law Judge's additional finding that Respon-dent did not interfere with the elections for the fourdifferent units involved herein, I also agree with theiradoption of that conclusion with respect to all theunits but Unit C.2Like my colleagues, I further agree with the Ad-ministrative Law Judge that Gordon Hansen, headof Respondent's housekeeping department, violatedSection 8(a)(1) of the Act by his repeated preelectionstatements to two housekeeping employees which"impliedly threatened that the employees would loseexisting health benefits if they selected the Union."In this connection, the Administrative Law Judgefound that Hansen was "not merely explaining therelative advantages in [Respondent's] present healthinsurance coverage" but was "in fact . . . carryingon an aggressive campaign of a broad nature to dis-suade his housekeeping employees from voting forthe Union."However, unlike my colleagues, I do not agreewith the Administrative Law Judge that these "in-fractions" were of a "relatively minor and confinednature" not warranting issuance of a remedial orderand setting aside the election for the housekeepingemployees in Unit C. I regard as serious violations oftheAct Respondent's threats of loss of benefits ifemployees exercised the rights guaranteed to them bySection 7 of the Act. Accordingly, in my judgment, itwould, effectuate the purposes of the Act to issue theusual remedial order for the violation.' In addition, Iwould find that said coercive conduct interfered withthe Unit C election and I would therefore direct theholding of a second election for the employees in thatunit.1The challenged ballots,which were sufficient in number to affect theoutcome of the electionin Unit C, were opened andcounted subsequent tothe issuance of the instant Decision2 Prior to the hearingin the instant consolidated proceeding,itappearsthat no action had been taken,pursuantto theRegional Director's determi-nation, to open and count the challengedballots whichwere sufficient innumber to affect the outcome of the electionfor Unit C employees3Carolina AmericanTextiles, Inc,219 NLRB 457 (1975),Texberry Con-tainerCorporation,217 NLRB 58 (1975)DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Administrative Law Judge: In Case38-CA-2481, pursuant to an original charge filed on Sep-tember 4, 1974,' a complaint was issued by the General1All dates are in 1975, unless otherwise specified226 NLRB No. 46 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel on October 17, 1975, and amended on March 9,1976, alleging that the Respondent discharged John A.Terneny in violation of Section 8(a)(3), and independentlyengaged in certain coercive conduct in violation of Section8(a)(1) of the Act. Cases 38-RC-1760, 38-RC-1761, and38-RC-1762 involve petitions for certification filed on July9 in respective appropriate units consisting essentially ofoffice clerical employees (voting unit A), technical employ-ees (voting unit B), and service and maintenance employ-ees (voting unit C)2 Case 38-RC-1783 involves a petitionfiled on August 14 in an appropriate unit consisting ofregistered nurses (voting unit D). Pursuant to decisions anddirections issued by the Acting Regional Director, elec-tions were conducted on November 21. In voting unit A, of116 ballots cast, 10 were for the Union; 72 were against theUnion; and 19 were challenged. In voting unit B, of 97ballots cast, 30 were for the Union; 54 were against theUnion; and 13 were challenged. In voting unit C, of 407ballots cast, 134 were for the Union; 20 were for the In-tervenor; 3 177 were against participating labor organiza-tions; and 76 were challenged. In voting unit D, of 148ballots cast, 1 was void; 23 were for the Union; 106 wereagainst the Union; and 19 were challenged. As apparent,only in voting unit C were the challenged ballots sufficientin number to affect the outcome of the election. Thereafter,timely objections were filed by the Union alleging conductby the Employer affecting and interfering with the elec-tions in all the units. On February 27, 1976, the RegionalDirector issued his formal report on the objections and thechallenges in voting unit C, in substance as follows: Thechallenge to the ballot of Terneny involves thesame issuepresented in Objections 1 and 2 and in the complaint caseas analleged violation of Section 8(a)(3). The challenge tothe ballot of Steve Strupp involves an eligibility questionwhich can best be resolved by testimony at a hearing. Theremaining 74 challenges were overruled and these ballotswill be counted. If the ballots of Terneny and Strupp arestilldeterminative of ° the election results, their eligibilitystatus will be resolved on the basis of a hearing .4 All objec-tions were overruled with the exception of Objections 1, 2,and 6. On March 10, 1976, the Regional Director orderedconsolidation of the complaint and representation cases forthe purpose of a hearing before an Administrative LawJudge. In substance, Objections I and 2 are coextensivewith certain allegations in the complaint. Evidence as toObjection 6 is limited to the representation case.On March 29 and 30, 1976, a hearing in the consolidatedproceeding was held before me in Rock Island,Illinois.Posthearing briefs filed by each of the parties have beenduly considered.Upon the entire record in the cases, and from my obser-vation of the demeanor of the witnesses, I make the follow-ing:Z The Charging Party in the complaint case and Petitioner in the represen-tation casesis hereinafter called the Union -3Hospital and Nursing Home Division, Local 1470, Retail Clerks Inter-national Association, AFL-CIO, intervened only in Case 38-RC-1762.4 The results of the counting of the 74 challenged ballots do not appear inthe instant record. However, no evidence was sought to be adduced con-cerning the status ofStrupp.FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONRespondent is a "not-for-profit" corporation with facili-ties in Rock Island, Illinois, where it is engaged in provid-ing health care services. During the year preceding is-suance of the original complaint, Respondent had a grossvolume of business valued in excess of $250,000, and had adirect inflow in interstate commerce of goods and materi-als valued in excess of $25,000. Respondent admits, and Ifind, that it is engaged in commerce, and that the Union isa labor organization, within the meaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Introductory FactsRespondent operates a large hospital facility which pro-vides general medical services for patients with physical aswell as mental ailments. Approximately 800 employeeswere eligible to vote in the elections on November 21. Theevidence taken of Respondent's operations is essentiallyconfined to the mental health center having a complementof about 60 employees. These employees are divided intotwo teams in units A and B of the mental health wing.Eachteam consists of a team leader,registered nurses(RN's), licensed practical nurses (LPN's), and mentalhealth technicians. Among such technicians were Terneny,the alleged discriminatee, and' Bryan Cook, the leadingunion organizer, both employed on the second (2:45 to11:15 p.m.) of the three shifts at the mental health center.Barbara Erwin, the "p.m. charge nurse," supervised about20 employees in both teams on the second shift. Erwin'ssupervisor is Bea Chumley, the coordinator of nursing,whose regular hours are from 8:30 a.m. to 5 p.m. Chumleyreports to Dr. Thomas T. Tourlentes, director of psychia-tric services division, executive director of the mentalhealth center, and assistant administrator of the hospital.Dr. Ritterhoff, a psychiatrist, is a "deputycommissioner"under Tourlentes.The Union was initially contacted by Respondent's em-ployees in anticipation of the passage of the Act's healthcare amendments in August 1974. The organizational cam-paign commenced in late May 1975, first concentratedamong the mental health employees, and throughout thefacility became "very strong in late June." As earlier noted,three of the four election petitions were filed on July 9. TheUnion's organizing committee, consisting of 12 to 15 em-ployees, had members from each of the 4 voting groups;and it generally appears that a coordinated campaign wasconducted by the Union, as well as by Respondent, em-bracing all appropriate units involved. Campaign literaturewas disseminated by the Union, and by Respondent in op-position. Additionally, certain employees distributed litera-ture and campaigned against the Union as a "Committeeof Concerned Employees," and as a similar but unrelatedcommittee consisting of nurses. ROCK ISLAND FRANCISCAN HOSPITALB. Allegations of Restraint and Coercion1.On July 2, employee Bryan Cook had a conversationalone with Respondent'spersonnel director,Dennis R.Kobs,in the latter's office.Dated June 13, a written repri-mand had been issued against Cook by Charge.Nurse Er-win for two instances of tardiness.On June 26, Erwin re-viewed the reprimand with Cook.Admitting the tardiness,he told her he felt he was being harassed.On July 1, Bryanspoke with Coordinator of Nurses Chumley,. who declinedto remove the reprimand.As the next step in the procedurefor grievances,a meeting was arranged and held withKobs. Cook testified Kobs was the"top person"to decidewhether to remove the reprimand from his personnel fold-er.One of the functions of Kobs in such a conference wasto assist the employee in preparing the grievance in properwritten form.Cook'smeetingwithKobs lasted about 3 hours.Most ofsuch time was apparently devoted to a discussion of unionorganization at hospitals generally and of the Union's on-going campaign-among Respondent's employees.. Kobswas fully awareof Cook's leading role as an employee or-ganizer.As he explicitly told Kobs, Cook grieved on theground that he was given the reprimand because of hisinvolvement with the Union.During this conference, Kobshad drafted the grievance for Cook in handwriting. It wasunderstood that, after being typewritten,the grievancewould be formally considered at a meeting set up for thefollowing Tuesday in Kobs' office.However,Cook madeno further effort to pursue the grievance and concededlydropped the matter.In General Counsel's brief,stress is laid on the fact thatthe written reprimand was reviewed with Cook on June 26,some 9 weeks after the first incident of tardiness ' and 2weeks after the second such incident. This argument seeksto imply that Erwin belatedly decided to issue the,repri-mand when she became awareof Cook's activities in thedeveloping union campaign. However, there is no allega-tion of discrimination against Cook,and no such questionwas properly raised or litigated.The issue at hand concernsseriously coercive statements allegedly,made by Kobs toCook duringtheir discussionon July 2. Thus Cook testi-fied:Kobs told me that he had written a book on how tokeep unions out of places and he referred to my repri-mand saying that this was the kind of thing that hap-pens when unions try to come in places. He said thatthings were going to become more uncomfortable inthe future,and that it was his position that he wasgoing to doeverything he could to fight the Union andto keep it out of the hospital....He said that there'sways of keeping unions out like changing,laying peo-ple off, changing work assignments,transferring peo-ple, just generally making people uncomfortable.The book referred to by Cook was available in Kobs' officebut was not displayed during the conversation. Publishedin February 1975, it consists of "readings" from articles byother writers on the general subject of unionization at hos-pitals which were selected from a certain journal ("Hospi-tal Progress") and editedby Kobs.293The question reduces itself to a resolution of credibility.Neither witness impressed me as being entirely forthrightand having a clear memory of the long discussion.Howev-er, I am persuaded in the resultby theinherent plausibil-ities involved. In Cook's brief account, quoted above, heattributes to Kobs a statementbluntlydescribing plain andpervasive tactics of coercion as Respondent'spolicy incombating the Union.Considering the long election cam-paign encompassing the numerous employees throughoutthe hospital, the policythus described is not reflected in theevidence of Respondent's actual conduct. On its face itseems,improbable that Kobs,as personnel director, wouldso openly make such damaging admissions to Cook, theoutstanding employee organizer,in the midst of an electioncampaign.Indeed,Cook's version implies a virtual conces-sion by Kobs that Cook's grievance was meritorious. YetCook subsequently abandoned the grievance. As to criticalelements of his testimony,Cook was equivocal and vague.On cross-examination,he testified as follows:Q. You say that he talked about ways of keepingunions out and laying people off and changing workassignments, is that your testimony?A. Uh-huh.Q.Was he talking about Franciscan Hospital orwas he talking about what other employers had done?A.Well, Ifeel as though he was talking about Fran-ciscan Hospital because he said it was his position thathe was going to do everything he could to fight theUnion and to keep it out of the hospital.It thus appears that Cook was stating his interpretationrather than the substance of the language actually ex-pressed by Kobs. In summary, I am disposed to credit thedenials by Kobs and find this allegation of the complaintunsupported in the evidence.2.The complaint alleges that, in mid-July, Chumley un-lawfully engaged in coercive interrogations and threats toimpose more adverse working conditions. General Counselrelieson Chumley's own testimony of a conversation withTerneny in which she indicated that, in her opinion, "itcould make things more difficult"in regard to staff rela-tionships with patients if "a third party" (i.e., the Union)represented the employees. General Counsel's brief doesnot argue the issue.These allegations are dismissed as to-tally unsubstantiated.3.Gordon Hansen is directly employed by Service Man-ager Incorporated and is assigned to-work for Respondentas head of the housekeeping department.It is admittedthat he is an agent of Respondent.Two ofthe housekeep-ing employees under his supervision are Kenny Pratt andJohn J.Peters. Both these employees testified that Hansenapproached and spoke to them concerning the Unionabout 2 weeks before the election.Pratt was allegedly told"we would lose our Blue Cross and Blue Shield medicalbenefits and if we were ever to be a patient in the hospital,we'd have to pay our own hospital bill." Peters stated hewas told that-if the employees "got the Union," theywould lose their benefits,the Blue Cross-Blue Shield theypresently have; and if they went to the hospital they wouldhave to pay their own bills. Hansen testified he did notrecall any specific conversations with Peters about the 294rDECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, and denied Peters' testimony, as related above.5 Hehad made several attempts to explain "different handouts"to Peters, but Peters usually refused to listen. However, hedid have many conversations with Pratt about existingbenefits at the hospital, such as health insurance. Compar-ing his own- insurance policy, Hansen said that Pratt al-ready had a very good package, without any deductible,and, he did not have to make payments himself and thenget reimbursed from the insurance company.It is apparent that Hansen was not merely explaining therelative advantages in the present; health, insurance cover-age of the employees. In fact he was carrying on an aggres-sive campaign of a broad nature to dissuade his housekeep-ing employees from voting for the Union. I accept thetestimony of Pratt and Peters, in substance. Though he wasnot a direct employee of Respondent, Hansen was never-theless an admitted agent. As such, he was, not privileged inthe manner he undertook to make coercive predictions toemployees who did not know the source of his information.I find his statements to Pratt and Peters impliedly threat-ened that the employees would lose existing health benefitsifthey selected the Union.6 It is therefore held thatHansen's conduct violated Section 8(a)(l), as alleged.4. Joni Anson, employed in data processing, was amember of the Union's organizing committee, as publi-cized in the Union's literature, and was generally known asa principal organizer. In August, as Anson was walking outof the department, Supervisor Joaquin Espejo approachedher with a union leaflet in his hand. He asked in a loudvoice whether she had written it. She answered, "No." Hesaid, "Are you sure," and she replied, "Yes." Other em-ployees were within earshot. The content of the leaflet wasnot revealed in evidence. On many occasions, Espejo-brought to her desk campaign literature from the Con-cerned Employees Committee, the Respondent, and theUnion. Usually she read and then returned such materialto him; occasionally he gave her a copy to keep.As to Espejo's question whether she had written thispiece of union literature, the complaint alleges coercive in-terrogation. It is argued in essence that it carried sometendency to restrain employee participation in writingcampaign material which might be' objectionable to Espejoor Respondent. However, I find the purpose, tendency,and effect of, such interrogation entirely too vauge, and itcannot be construed as intended to discover the union sen-timents of Anson. Accordingly, I conclude that the allegedviolation is without merit.C. Dischargeof TernenyTernenywas hired as a mental health technician on June5 and terminated on September2 at the expiration of hisprobationary period.He has aB.A. in psychology; appar-5 Peters added assertions by Hansen that employees at the hospital"would have to walk the picket line for these other factories when they wenton strike," and if they had any grievances they would have to take it to NewYork. Thesestatementsare not alleged as violations. However, they areindicative of the character of Hansen's proselytizing against the Union6 These were not carefully phrased predictions based on objective factconveying demonstrably probable consequences beyond Respondent's con-trolNLRB v Gissel Packing Co, Inc,395 U.S. 575, 618 (1969)ently he had no prior experience in these particular duties;and he received orientation and training on the job. Fromthe outset, he became active in the union drive, as showninfra.,His discharge was initiated by Charge Nurse Erwin,approved byCoordmator Chumley,_and participated in bythe health center director, Dr. Tourlentes. As described byRespondent's counsel in opening remarks, such action wastaken "primarily" on the grounds of his "ovennvolvementwith mental patients." Chumley indicated as a further pri-mary.reason Terneny's "difficulty staying within the jobdescription." The, latter pertained to Terneny's efforts toobtain permission to conduct "group therapy" sessionswith mental patients. Shirley Kindred and Lisa A. Showal-ter, team leaders, who worked more closely with Terneny,were consulted -by Erwin as to his job performance beforerecommending termination .7 An issue involving the razorblades incident was also relied on by Respondent as analleged 'exercise of poor judgment by Terneny. A furtherpurported ground consists of a written reprimand for -ad-mitted tardiness which Erwin issued-to Terneny shortly af-ter he commenced employment. I do not consider this sin-gleinstanceoftardinessasignificantfactorinRespondent's decision on the overallissue;the detailed cir-cumstances will not be discussed. There are no critical fac-tual disputes or issues of credibility.As part of Respondent's` established practice, a writtenevaluation or "Report of Progress" was made out and dis-cussed with the employee at 30 day intervals during the90-day probationary period. Utilizing the same reportingform, these evaluations were also conducted for regularemployees for consideration,inter alia,of promotion andsalary increase. Three such evaluations, on July -15, August6, and terminally !on September 2, prepared by Erwin andreviewed by Chumley, were discussed with and issued toTerneny. The first evaluation, with some qualifying re-marks, was generally favorable. The second and third eval-uations 8 contain certain critical comments by Erwin re-garding his "personal over-involvement" with patients, therazor blades incident, his desire to conduct "group thera-py,""difficulty to stay within the outlines of his job de-scription," 9 and "inability to benefit- from guidance andrecommendations."In Respondent's manual on personnel policies are provi-sions defining the status of probationary and regular em-ployees. As to the former, it is stated that, within the pro-bationary period, "the Hospital' and the individual candetermine either individually or 'mutually whether or notcontinued employment will be beneficial to both parties.No prior notice of termination is required by either partyduring this period."r In Voting Unit D, charge nurses and team leaders are included andeligible to voteAt the hearing, Respondent amended its answer to thecomplaint by admitting that Erwin was an agent and had authority to rec-ommend Terneny's discharge-8These reports rate the employee, with inserted notations, on numerousaspects of job performance A copy of the third evaluation is attached here-to as Appendix A [omitted from publication]9,His job description is attached hereto as Appendix B [omitted frompublication] ROCK ISLAND FRANCISCAN HOSPITAL2951. Issue of overinvolvementRespondent's policy was verbally conveyed to Ternenywhen he was interviewed and hired by Chumley.Inter alia,he was advised, as a staff member, to avoid "personal in-volvement" with patients, particularly in seeing them on apersonal basis during their hospitalization or after theywere discharged. On July 23, the following memorandumwas distributed:To: All MHC employees and staff membersFrom: Thomas T. Tourlentes, M.D.Date: July 23, 1975Re: Personalrelationships with patientsPeople with emotional problems are very vulnerableand easily exploited in their time of need. Widely con-demned obvious examples include borrowing or lend-ing of money, buying or selling of valuable objects orservices,and- romantic intimacy. Such behavior is aviolation of the first principle of treatment: never tohurt any patients.In many instancesthe patient caught up in such trans-actions denies any complications, but eventually thereis resentmentand bitterness.When thesefeelings ofdisappointment and distrust exist, the patient will beless likely to seek out timely and appropriate help inany newcrisis.It also is possible that a distraught pa-tient caught up in-such an emotional trap may act outin an aggressiveand irreversible way.It isthe firm and unequivocal policy of the MentalHealth Center that no employee or staff member mayengagein romantic, financial, or other inappropriatepersonal relationship with known mental health pa-tients.Employees or staff members who have ques-tions regarding this policy, or its application in partic-ular circumstances, have the obligations to call this tothe prompt attention of an appropriate and responsi-ble supervisor. Any willful violation of this policy willbe considered a major disciplinary offense.All employees and staff members are requested to sig-nify their understanding and acceptance of this policyby returning a signed and dated copy of this memo-randum at their earliest convenience.TTT/mwSigned:Datedecide where to draw the line as to where and how fara relationship should go. If they do not have this abili-ty and competence, they should not have been hiredforMental Health Staff.John Terneny MHTAbout 12 other staff members, all regular employees, re-fused to sign the policy statement, some with written com-ments indicating various reasons, for the most part relatingto the vagueness in certain of its terms. They were notdisciplined therefor in any manner. Erwin noted onTerneny's second evaluation "his opinion contrary to thepolicies of N.H.T." Chumley, as well as Respondent'scounsel, indicated that Terneny's refusal to accept the stat-ed policy and the nature of his written remarks were reliedon in the decision to terminate him. Dr. Tourlentes initiallytestified that "the manner in which [Terneny] stated hisposition" was a factor in the decision, and then revised histestimony to assert that it was not considered, but it alertedhim to Terneny's existence as a "person of questionableperformance."Erwin testified, in Chumley's presence, she discussedwith Terneny his second evaluation on August 6.10 Thesignificant aspect was his relation to a patient of the oppo-site sex. Between the second and third evaluations, shecontinued to observe Terneny pursuing the same mannerof conversing with young female patients. Before makingher recommendation for Terneny's third evaluation, sheconsulted with certain of his team leaders, in accordancewith usual practice. She took their statements into account,although she did not indicate to them that he was beingconsidered for discharge. Kindred testified she told Erwin,inter alia,that Terneny reportedan instanceinwhich apatient had become infatuated with him, that he discussedwith her his method of working with the patient, and thatthis turned out well, with "good therapeutic value." He washappiest when working "in-depth with patients," was im-proving a lot in his charting and, in her opinion, wouldmake a "very good technician." 11 Showalter testified shetoldErwin that Terneny had difficulty following direc-tions, and he became what appeared to be overly involvedwith patients. She mentioned specific patients and inci-dents which she had observed. One patient seemed to re-late to Terneny very much in a personal way, which was"other than therapeutic." At dances in the communityroom, there was quite a bit of unnecessary bodily contacton his part with the patient.12Chumley testified that, in discussing overinvolvement,Terneny told her he felt it was necessary to work in a veryChumley testified that, as previously promulgated verbally,the policy was essentially the same but that, in the writtenform for the first time, violation would be considered apossiblemajor disciplinary offense. Terneny refused tosign thepolicy statement and appended handwritten re-marks, viz:Dear Mr. Tourlentes: I consider this an infringementupon my civil rights and those of the rest of the staff,and patients, because some contact with patients isbeneficial to patient after their discharge, and I believethat every staff member here is intelligent enough to10On the evaluation report, she notedExpresses his opinion, contrary to the policy of M H C. Personal in-volvement with pts, specifically contact with pts after discharge Hewas aware of M.H C's policy at time of employment, but voiced noth-ing to the contrary Seems to have difficulty accepting limitations of hisjob In some instances has overextended himself in relationships withpisErwin's version was that Kindred felt he worked well on a one-to-onebasis with patients, but did at times tend to get overinvolvediZ Showalter, no longer employed by Respondent,was called as a witnessfor General Counsel She was also one of the staff members at the time whorefused to sign the policy statement on "Personal relationships with pa-tients."supra 296DECISIONSOF NATIONALLABOR RELATIONS BOARDintensified, in-depth, nature with patients at all times; anditwas -pointed out to him that this would lead to a loss ofobjectivity. In approving the recommendation for dis-charge, she was aware only of the reports by Erwin con-cerning Terneny's actual conduct.Dr. Tourlentes testified that, on Chumley's request, heprepared a memorandum of his concurrence after the factof Terneny's discharge. However, prior to the termination,he had several discussions with Chumley and Dr. Ritter-hoff and was aware of the problems with Terneny. Theywere concerned about Terneny's response to the policystatement of July 23 regarding inappropriate relationshipswith patients. Ritterhoff felt very strongly that Ternenyshould be ` terminated immediately. Tourlentes disagreedand decided that Terneny should be given a furtherchance. Ultimately, he was consulted by Chumley before-hand and approved her recommendation of dismissal. Thereasonswere Terneny's "inappropriate expectation of hisability to perform on that job; his demand to be allowed[to function as] a group therapist; his poor judgment indealing with" the razor blades incident. As to the other 12employees who refused to sign the policy statement, theywere not in the probationary period. It was his under-standing that, if Terneny were allowed to go beyond hisprobationary period, he would really never be a satisfac-tory employee and Respondent would become liable forunemployment compensation.Terneny gave no testimony in refutation of the foregoingevidence concerning his "overinvolvement." 1'3Certain comparisons in Respondent's treatment of em-ployees were adduced on both sides." Respondent showedthe discharge of one employee based entirely on overin--volvement with patients, and the discharge of another inpart on such ground.15 That these actions were effectedseveralmonths after' Terneny's discharge, asGeneralCounsel argues, does not render the evidence suspect. Icannot ' accept the theory that Respondent would under-take further terminations merely to bolster its position as toTerneny. That the two 'dischargees wore union buttons is ofno significance absent proper allegations of discrimination.Over a period of more than 2'years, only one other employ-ee (anRN) was terminated (for reasons unexplored), ofabout 75 probationary, employees under Chumley's super-vision. Before the July 23 policy memorandum, Chumleywas made -aware that an LPN was getting married to anexpatient, but, no disciplinary action was taken. Chumleyhad extended the 90-day probationary period for one em-ployee in 1975,16 on' the recommendation of a primaryteam leader, because this employee was having some diffi-culties.13 It was shown that,after his discharge,over a dozen patients petitionedfor his rehire However, I do not conceive this fact as materially supportingGeneral Counsel's case14 The instances relied on by General Counsel are based principally onthe evaluation forms for such other employees which, in my view, involvedifferent ratings and circumstances and do not fairly present comparablesituations.-15 I deem it unnecessary to discuss the relative seriousness of the mannerin which the stated policy was ostensibly violated.16Apparently, there were other prior instances.2. The razor, blade's incidentA patient confided to Terneny in the community roomthat she had purchased razor blades at the hospital giftshop, and she voluntarily gave him the blades. Terneny didnot immediately report this incident. After he left work, hediscussed the matter with Kindred and Staes, team leaders.He said the patient had put her trust in him, which he didnot want to violate by telling the staff. Upon Kindred'srecommendation, he made a report by telephone to thehospital about 1 hour after his shift had ended. The patienthad been classified as suicide prone when admitted to thehospital and was then subject to precautions and other re-strictive privileges. It was known that on one occasion inthe hospital she had slashed her wrists. At the time of theincident in question, the patient had been reclassified andwas permitted certain privileges, including access to the giftshop. In a manual, and as part of his orientation, Ternenywas made aware that glass, razors, and razor blades aretaken from all mental patients on being admitted to thehospital. A day or two after the incident, Erwin discussedthe matter with Terneny. She indicated that such a -confi-dential relationship with a patient should not be estab-lished.He admitted that he made an error in judgment, buthe did not want to talk about it with her. In a previousdiscussion, Erwin described the supervision and restrictionof privileges required for a patient on suicidal precaution(SP). Terneny used the term "baby sitting," and stated hisopinion that close supervision was not necessary, but rath-er that the relationship sought should be one of trust.l" Onhis second evaluation of August 5, Erwin attached a crit-ical statement concerning the incident, and itwas furtherdiscussed at this time with the participation of Chumley.Erwin or Chumley commented then that it was a "verygood learning experience" for him as related to his totaltraining program. The essential basis for criticism was notthat he violated any specific rule, but that he had' used poorjudgment in failing to report the matter immediately.3.Group therapyOn Terneny's first evaluation, covering the period fromJune 5 to July 5, Erwin noted thathe "had made someplans to initiatedifferent typeof group therapy for patientsif approved." (Emphasis supplied.) Chumley testified thatthere had been informal groupsessionsconducted by JohnLofgren, a mental health technician, and Mary Earhart, anLPN, withsome supervisionprovided by a staff psycholo-gist. It was a "social interaction group" and not intended tobe a formal "psycho-therapeutic"session.18The programhad lasted from the end of 1974 until April 1975, whenLofgren left his employment. In early July, Terneny left anote for Chumley. He understood there was a p.m. (eve-ning) group in the past; some patients had approached him17Erwin testified that these discussions entered into her later decision torecommend his discharge in that it showed he had difficulty followingguidelines.18Cook testified that informal group therapy sessions were conducted byalmost all mental health technicians. Kindred gave similar testimony thatsuch sessions were a "casual, spontaneous thing," in which Terneny himselfwas involved"many times." ROCK ISLAND FRANCISCAN HOSPITALabout group therapy; and he wanted to talk to her about it.She spoke with him one week later. She told him that it washer decision not to have another p.m. group as it had"more disadvantages than advantages" and that, further,she felt he was not qualified to warrant such a group inview of his short length of employment. He "seemed to bereceptive." During the week of August 18, in a conversa-tion with Erwin, Terneny alluded to the fact that he hadnot been allowed to do a group therapy. Erwin testified hebecame quite loud, said it was not fair, and asked "who is(Chumley) to make that decision that he was not able to doit." In another discussion, Terneny told Erwin he had spo-ken to the staff psychologist in the outpatient departmentabout the` possibility of "doing an out-patient group" onthe p.m. shift. On his third and terminal evaluation, Erwinnoted his "inability to accept certain aspects & limitationsof this job," and she attached a full report on the subject ofTerneny'srequestto conduct group therapy.4.UnionactivitiesTerneny wore a union button on the second day of hisemployment (June 6). Many other employees, more than100 at one time, openly displayed such buttons. In mid-June, he attended a large organizational meeting at whichhe was filmed on a television evening news program in agroup with several other union proponents. Various mem-bers of the union organizing committee, not including Ter-neny, made statements on 'television and had articles andletters to the editor published in local newspapers. In Julyand August, he passed out union literature at hospital en-trances and in the cafeteria to employees, supervisors, andhigher management personnel. He also solicited authoriza-tions and succeeded in obtaining 15-20 signed cards. InAugust, he attended 5 of the 6 days of Board hearings inthe representation cases, and passed notes, from the gallerytoCook at the Union's counsel table. On August 12, hisname was added in handwriting with those of four commit-tee members already printed on a union leaflet for distribu-tion-indicating persons to be contacted for information.This event took place upon instruction of a union officialat the premises of the hearing, and the leaflet was subse-quently distributed. The union organizing committee con-sisted of 12 to 15 employees, varying in number from timeto time. Apparently, Terneny was a member of the com-mittee.19Terneny and Cook, the chief organizer, wereroommates during most of the campaign, were on the sameteam in the mental health unit and, as part of a largergroup, participated, in pamphlet distribution.Respondent admitted that members of the union com-mittee were "well known" to the hospital, and that it was"well aware" of the activities of Terneny. Erwin knew hewore a union button. She herself wore a button opposingthe election of the Union, and she discussed her feelingswith some employees. Chumley knew he was active in thecampaign. She had spoken about the Union with morethan half of the employees under her supervision, although19One employee on the committee testified she was told in July thatTerneny was a committee member.He did not himself so testify297what-she saidis not shown. As earlier described, she toldTerneny her opinion that unionization could make it moredifficult to function under the team concept in the mentalhealth unit.ConclusionIn the long campaign involving over 800 employees infour voting units embracing virtually all departments of thehospital, it does not appear that Respondent has commit-ted any Section 8(a)(1) violations, apart from the two in-fractions by Hansen of a relatively minor and confinednature. Respondent's union opposition-is not, in my opin-ion, so pronounced or hostile as to reflect a coercive ordiscriminatory animus toward employees favoring theUnion.20The evaluations and discussions concerningTerneny's job performance portray a large subjective con-tent on the part of his reviewers, particularly Erwin andShowalter. The totality of the evidence leaves little basisfor challenging the sincerity of all the individuals who crit-ically appraised Terneny although others might have dif-ferent views as to the seriousness of his conduct. Concern-ing the ground of his "ovennvolvement with patients," therecord does not present any clearly comparable situationsof a different application of the policy to other employees.There are two added considerations. (a) It is evident thatan element of professional medical judgment, in the esoter-ic field of mental health care, entered into the decision todismiss Terneny.21 (b) An employee in probationary statushas all the rights and protections of the Act, as any otheremployee. However, unless it is intended to cloak an un-lawful purpose, an employer's use of a wider discretion indetermining not to continue employment of a probationaryemployee does not on its face constitute evidence of dispa-rate treatment of this class. It appears that such a factorwas substantially relied on by Respondent in Terneny'stermination.I cannot find that the various grounds underlying thedischarge decision were so clearly unreasonable as to war-rant the inference they were pretexts, separately-or com-bined. And generally, I am not persuaded that Terneny'sunion activities were so outstanding, in contrast with otheremployees, or that the timing or circumstances of his dis-charge were so pointedly opportune, as to justify the con-clusion that Respondent engaged in an unlawful discrimi-nation. Accordingly, I find that the burden o'f proving thealleged violation of Section 8(a)(3) has not been sustained.D. The Representation CasesIn, Objection 6, the Union alleges that the Employer im-properly assisted and directed the Committee of Con-cerned Employees, hereinafter called the Committee.2220 CfBoston Cab Company, Inc, et al,212 NLRB 560, fn. 2 (1974).21While entitled to a measure of weight in this case, such professionalopinion is not immune from challenge and may be outweighed by otherevidence in different circumstances to establish pretext.22 In his report, the Regional Director indicated this objection would besupportedifa witnessproffered by the Union were credited. The witnessContinued 298DECISIONSOF NATIONALLABOR RELATIONS BOARDWitnesses Kenneth Arnold, Cappy Johnson, and Mary P.Hadley were called by the Union. Arnold, an electronictechnician,testified that the Committee was formed in Au-gust 1975 to urge employees to vote against unionization.The Committee consisted of about eight"people,"all ofwhom participated in drafting,leaflets atHadley's resi-dence where weekly meetings were held. Johnson was em-ployed in the hospital's print shop; she has the same work-ing hours,from 7 a.m.to 3:30 p.m., as does Arnold. Beforeand after their working hours and on weekends,the leafletswere brought by Arnold to the print shop, where copieswere xeroxed by Johnson on the hospital's paper. About 20different leaflets were thus prepared,with 200-300 copiesof each. They were distributed by committee members toemployees as well as to supervisors in the hospital cafeteriaduring the lunch hour.Certain small expenses were paidout of the pocket of the committee members. The contentsof the leaflets, of which many are exhibits in evidence, arenot alleged as coercive or objectionable.There is no directevidence that supervisors participated or assisted in thecommittee activities,or that any supervisors were aware ofthe use of the hospital's premises,equipment,and paper inthe preparation of the committee leaflets. The testimony ofArnold and Johnson tends to show that they sought tocarry out their xeroxing operations in a manner designed toavoid any knowledge by management. The Union con-tends that an inference may properly be drawn that manyof the supervisors must have known and acquiesced in suchuse by the Committee of the hospital's property, and thatgenerally the Employer interfered with the elections by uti-lizing the Committee in a manner calculated to give otheremployees a false impression of the depth and rationalityof employee opposition to the Umon.The testimony of Arnold and Johnson raises seriousquestions as to their veracity.23 They were called to estab-lish the Union's supporting evidence,and no opposing wit-ness testified for the Employer.Supervisory assistance ordirection of the Committee,as alleged,isnot reflected inthis recordby anypositive evidence.In my opinion,in thiscase such evidence cannot be found or inferred on suspi-cion or simply on the discrediting of Arnold and Johnson.Accordingly, it is concluded that Objection 6 has not beensupported.was identified as Joni Anson As earlier described,she testified that Supervi-sor Espejo brought her literature to read from the Committee,the Respon-dent,and the Union.She also saw one employee writing a committee cardat her desk during working time,without the awareness or approval of anysupervisorThis testimony is plainly inadequate to support a finding ofinterference with the elections23 Inter alia,several conflicts appearArnold stated that different type-writers were used at Hadley's residence to type the originals of the leafletsHadley testified that there was only one typewriter at her home.Johnsoninsisted she was not a member of the Committee, although she had attendedtwo of its meetings(at which she said there were no leaflets drafted), andshe assisted in distributing the Committee's literature In the pnntroom,Arnold assisted her only "once in a while"Arnold stated they workedtogetherIn Objections1and 2, merit has been found as to onlyone aspect,in that Hansenthreatened two of his house-keeping employeeswith loss of healthinsurance benefits ifthe Unionsucceededin theelections.In view of the narrowand isolated circumstancesinvolved, this findingis scarce-ly sufficientto set aside all the electionsor the particularelection(Voting Unit C) in whichthese employees wereincluded24 It is thereforerecommended that.the Board is-sue certifications of resultsof the elections.III.THE REMEDYIt has been found that all the complaint allegations ofsignificant violations are not supported by a preponder-ance of the evidence.In limited circumstances,an 8(a)(1)violation has been found with respect to"Hansen's threatsto two housekeeping employees that certain existing healthinsurance benefits would be lost if the Union became theemployees'bargaining representative.Upon the totality ofthis record, I am of the opinion that it will not effectuatethe purposes of the Act to issue a cease-and-desist orderagainst Respondent.CONCLUSIONS OF LAW1.The Respondent is an employerengaged in commercewithin themeaning of Section2(6) and (7) of the Act.2.The Unionis a labor organizationwithin themeaningof Section 2(5) of the Act.3. In one limitedrespect, theRespondent has violatedSection 8(a)(1), as to which it will noteffectuatethe Act'spurposes to issue anorder. All othercomplaint allegationsthat the Respondentviolated Section 8(a)(1) and(3) of theAct have notbeen sustained.4.The Employerhas not interfered with the elections inCases 38-RC-1760, 38-RC-1761, 38-RC-1762, and 38-RC-1783.It is recommendedthat theBoard issue certifica-tions of results of the elections in these cases.Upon the foregoingfindingsof fact, conclusions of law,and the entire record, and pursuantto Section 10(c) of theAct, I herebyissue the following recommended:ORDER25The complaint is hereby dismissed in its entirety.24 The Unioncontends that the elections be overturned in all four votingunits if any one of its Objections is sustained25 In the event no exceptions are filed asprovidedby Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes